EXHIBIT 10.2

 

THIRD AMENDMENT AGREEMENT

 

Synthetic American Fuel Enterprises II, LLC

 

This Third Amendment Agreement (“Third Amendment”) is made and entered into as
of October 6, 2004, by and among Synthetic American Fuel Enterprises Holdings,
Inc. (“Holdings”), Marriott Hotel Services, Inc. (“MHSI”) and Serratus LLC
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Holdings, MHSI and Buyer entered into an Agreement for Purchase of
Membership Interest in Synthetic American Fuel Enterprises II, LLC (the
“Company”) dated as of January 28, 2003, as amended by Amendment Agreement dated
as of June 20, 2003 (the “Purchase Agreement”);

 

WHEREAS, Holdings, MHSI and Buyer entered into an Amended and Restated Limited
Liability Company Agreement of the Company dated as of January 28, 2003, as
amended by Amendment Agreement dated as of June 20, 2003, and Second Amendment
Agreement dated as of September 3, 2004, (the “LLC Agreement”); and

 

WHEREAS, the parties desire to amend the LLC Agreement and the Purchase
Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

ARTICLE I

AMENDMENTS TO LLC AGREEMENT

 

Section 1.1 Defined Terms.

 

Section 1.1.1 Amended Definitions. The following definitions in Section 1.1 of
the LLC Agreement are hereby amended as follows:

 

(a) The definition of “Purchase Agreement” is deleted in its entirety and
replaced with the following:

 

“Purchase Agreement” means the Agreement for Purchase of Membership Interest
among MHSI, Holdings and Buyer dated as of January 28, 2003, as amended from
time to time.

 

(b) The definition of “Sharing Ratio” is deleted in its entirety and replaced
with the following:

 

“Sharing Ratio” means (i) for the period from the Closing Date through December
31, 2003, 8.9% for MHSI, 1.1% for Holdings, and 90.0% for

 

1



--------------------------------------------------------------------------------

Buyer; (ii) for the period from October 1, 2004 through December 31, 2004 (or
the date of a Successful Resolution, if earlier), 90.44% for MHSI, 1.1% for
Holdings, and 8.46% for Buyer; (iii) in the event there has not been a
Successful Resolution prior to January 1, 2005, for the period from January 1,
2005 through March 31, 2005 (or the date of a Successful Resolution, if
earlier), 97.9% for MHSI, 1.1% for Holdings, and 1.0% for Buyer; and (iv) for
all other periods, 48.8% for MHSI, 1.1% for Holdings and 50.1% for Buyer;
provided, however, that if in any Quarter, the Administrative Member proposes to
produce less than 1,350,000 tons of synthetic fuel, then the Members shall
discuss in good faith an appropriate change in the Sharing Ratio for that
Quarter.

 

(c) The definition of “Tax Event” is amended by inserting the following sentence
at the end thereof:

 

“In addition, a Tax Event shall be deemed to occur upon the expiration of the
60th day after receipt by the Company of a Notice of Proposed Adjustment (Form
5701) or other official form stating that the IRS proposes to disallow 50
percent or more of the Tax Credits claimed during the period covered by the
audit, provided that such notice or form is then still outstanding and has not
been withdrawn or amended such that it no longer proposes the disallowance of 50
percent or more of such credits; provided, however, that neither the Notice of
Proposed Adjustment that the Company already received on a Form 5701 dated June
18, 2004 nor any other Notice of Proposed Adjustment or similar form arising
from or in connection with the PSF Audit that the IRS issues on or prior to the
earlier of (x) March 31, 2005 or (y) a Successful Resolution will be treated as
a Tax Event under this sentence.”

 

Section 1.1.2 Additional Definitions. The following definitions are hereby added
to Section 1.1 of the LLC Agreement:

 

“PSF Audit” means the Internal Revenue Service audit of the Company (then named
PacifiCorp Syn Fuel, LLC) for its taxable years ending December 31, 1999, March
31, 2000 and March 31, 2001.

 

“Successful Resolution” means any of the following actions with respect to the
PSF Audit: (i) the issuance of a technical advice memorandum, the issuance of a
decision by the IRS Office of Appeals, the entry into a closing agreement by the
IRS, or a similar written determination by the IRS that concludes at least two
of the Company’s synthetic fuel facilities were placed in service on or before
June 30, 1998 and that does not deny at least 50% of the Tax Credits originally
reported by the Company for the period covered by the PSF Audit on other
grounds; or (ii) the issuance with respect to the PSF Audit of a revised Form
886-A or Summary Report or the withdrawal by the IRS in writing of its Summary
Report and Notice of Proposed Adjustment with the result that the IRS is no
longer proposing to disallow at least 50% of the Tax Credits originally reported
by the Company for the period covered by the PSF Audit.

 

2



--------------------------------------------------------------------------------

Section 1.2 Amendments to Section 8.3.

 

(a) Section 8.3(a)(xii) of the LLC Agreement is deleted in its entirety and
replaced with the following:

 

“(xii) Shutting down any of the Facilities; except that after either (A) any
announcement by the IRS that the Tax Credits are or were subject to a reduction
of more than 50% under Section 29(b)(1) of the Code, thereafter and until any
subsequent IRS announcement that the Tax Credits have been fully restored, or
(B) the issuance by the IRS of a technical advice memorandum or decision by the
IRS Office of Appeals that the output from one or more of the Facilities does
not qualify for Tax Credits, thereafter and until any subsequent decision by the
IRS or a court of competent jurisdiction reversing such determination, the
continued operation of the affected Facility or Facilities shall require consent
of Members holding at least 60% of the Membership Interests as provided in the
final paragraph of this Section 8.3(a);”

 

(b) Section 8.3 of the LLC Agreement is amended by inserting the following new
paragraph (c) at the end thereof:

 

“(c) Notwithstanding any other provision of this Section 8.3, in the event that
the continued operation of any Facility would require the consent of Members
holding at least 60% of the Membership Interests pursuant to Section
8.3(a)(xii)(B), the Members will promptly consult in good faith and attempt to
reach a mutually satisfactory agreement with respect to the continued operation
of such Facility. In the event the Members are unable to reach a mutually
satisfactory agreement, and MHSI desires to continue to operate such Facility,
Buyer agrees to take all necessary steps, including but not limited to approving
any necessary or appropriate amendments to this Agreement, to cause and permit
the Company to transfer such Facility to an Affiliate of MHSI or to allocate all
items of income, gain, credit, deduction and loss relating to the production and
sale of synthetic fuel by such Facility to MHSI and Holdings accompanied by a
corresponding reduction in Buyer’s obligations related to such Facility from and
after the date of such transfer or reallocation.”

 

Section 1.3 Amendments to Section 10.8(a).

 

(a) Section 10.8(a) of the LLC Agreement is deleted in its entirely and replaced
with the following:

 

“(a) (i) Upon the occurrence of a Tax Event (other than a Tax Event described in
the last sentence of the definition of “Tax Event”), (ii) upon

 

3



--------------------------------------------------------------------------------

the exercise by Buyer of its right to defer payments for low volume pursuant to
Section 2.6 of the Purchase Agreement for the fourth time (the “Fourth
Deferral”), (iii) in the event there has not been a Successful Resolution by the
close of business on March 31, 2005, or (iv) upon the occurrence of a Tax Event
described in the last sentence of the definition of “Tax Event,” Buyer shall
have the option, exercisable by delivery of written notice thereof to the
Company within 60 days of such Tax Event or Fourth Deferral, in the case of an
exercise pursuant to clauses (i), (ii) or (iv), or on or prior to
April 30, 2005, in the case of an exercise pursuant to clause (iii), to require
the Company to redeem its Membership Interest, in whole but not in part, such
redemption to be effective (A) on the later of (x) the 60th day after the
occurrence of such Tax Event or Fourth Deferral or (y) the tenth day following
receipt of the written notice from Buyer in relation thereto, in the case of an
exercise pursuant to clauses (i) or (ii), (B) as of April 1, 2005, in the case
of an exercise pursuant to clause (iii), or (C) on the tenth day following
receipt of the written notice from Buyer in the case of an exercise pursuant to
clause (iv); provided, however, that any redemption hereunder shall be subject
to the expiration of any waiting period, if applicable, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, but once such
waiting period expires, shall have effect from the date specified in clause (A),
(B) or (C), as applicable.”

 

(b) Section 10.8(c) of the LLC Agreement is hereby amended by inserting the
following provision at the end of clause (viii) thereof:

 

“…; provided, however, that if Buyer exercises the option in paragraph (a) above
pursuant to clause (iii) thereof, Buyer shall pay Holdings an amount equal to
the excess, if any, of (x) the Applicable Percentage of the Estimated Tax
Credits with respect to the period from March 1, 2005 through March 31, 2005,
over (y) the capital contributions, if any, made by Buyer, or by Buyer Parent on
its behalf, to the Company in respect of such period pursuant to Section 4.1, in
lieu of any accrued obligations and liabilities to make any capital
contributions to the Company and any further payments of the Purchase Price
under the Purchase Agreement for such period.”

 

Section 1.4 Effect on Capital Accounts. The parties understand and agree that
their Capital Accounts as of the date hereof shall not be adjusted as a result
of the preceding amendments to the LLC Agreement, since these amendments merely
alter the allocation of income and losses among the Members after the date
hereof.

 

4



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO PURCHASE AGREEMENT

 

Section 2.1 Amended Definition. The following definitions in Annex I to the
Purchase Agreement are hereby deleted in their entirety and replaced with the
following:

 

“Amended LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Operating Company, dated as of January 28, 2003, by and among
Seller, MHSI and Buyer in the form attached as Exhibit I, as amended by the
Amendment Agreement, the Second Amendment Agreement dated as of September 3,
2004, by and among Seller, MHSI and Buyer, and the Third Amendment Agreement
dated as of October 6, 2004, by and among Seller, MHSI and Buyer.

 

“SynAmerica I Purchase Agreement” means the Agreement for Purchase of Membership
Interest relating to SynAmerica I, dated as of January 28, 2003, by and among
Seller, Buyer and MHSI, as amended from time to time.

 

Section 2.2 Amended Schedule 2.4. Schedule 2.4 (Fixed Deferred Payment Schedule)
to the Purchase Agreement is hereby deleted in its entirety and replaced with
Schedule 2.4 attached hereto. The parties understand and agree that the effect
of the amended schedule is to defer, and amortize over the remaining scheduled
payments beginning with the payment for the Quarter beginning June 1, 2005, a
portion of the Fixed Deferred Payments otherwise due for the next three
Quarters, in recognition of the changes in Sharing Ratios during those periods.

 

ARTICLE III

MISCELLANEOUS

 

This Third Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. This Third Amendment
shall be governed by and construed under the laws of the State of New York
applicable to contracts executed and performed therein. The Purchase Agreement
and the LLC Agreement (including the Exhibits and Schedules thereto), as amended
by this Third Amendment, constitute the entire agreement of the parties hereto
with respect to the subject matter hereof and thereof. This Third Amendment may
not be changed or modified orally but only by an instrument in writing signed by
all the parties, which states that it is an amendment to this Third Amendment.
This Third Amendment may be executed in any number of counterparts (including by
facsimile), each of which shall for all purposes be and be deemed to be an
original, and all of which shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Third Amendment to be
signed on its behalf as of the date first above written.

 

SYNTHETIC AMERICAN FUEL ENTERPRISES HOLDINGS, INC. By:  

/s/ Kathleen K. Oberg

--------------------------------------------------------------------------------

Name:   Kathleen K. Oberg Title:   President MARRIOTT HOTEL SERVICES, INC. By:  

/s/ Kathleen K. Oberg

--------------------------------------------------------------------------------

Name:   Kathleen K. Oberg Title:   Vice President SERRATUS LLC By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:    

 

6